PER CURIAM.
Appellants were indicted for conspiracy to violate the provisions of the National Prohibition Act, and, from sentences imposed upon conviction, appealed to this court. The ease was pending on appeal at the time of the ratification of the Twenty-First Amendment to the Constitution; and under the recent decision of the Supreme Court in United States v. Chambers and Gibson, 54 S. Ct. 434, 78 L. Ed. -, 89 A. L. R. 1510, the judgment of the court below must be reversed, and the case remanded, with direction to dismiss.
Reversed.